EMERGING MARKETS GROWTH FUND, INC. THIS STATEMENT OF ADDITIONAL INFORMATION DATED AUGUST 29, 2011, IS NOT A PROSPECTUS. IT SHOULD BE READ IN CONJUNCTION WITH THE PROSPECTUS OF EMERGING MARKETS GROWTH FUND, INC., DATED AUGUST 29, 2011, WHICH MAY BE OBTAINED FREE OF CHARGE UPON REQUEST TO EMERGING MARKETS GROWTH FUND, INC. ATTN: SECRETARY OF THE FUND , 55TH FLOOR, LOS ANGELES,CALIFORNIA90071-1406 (800) 421-4989 This statement of additional information incorporates by reference financial statements of Emerging Markets Growth Fund, Inc. from its most recent annual and semi-annual reports to shareholders.You can obtain copies of those reports free of charge by calling (800) 421-4989. TABLE OF CONTENTS FUND HISTORY B-1 FUNDAMENTAL INVESTMENT POLICIES AND RESTRICTIONS B-1 CERTAIN NON-FUNDAMENTAL POLICIES B-4 RISK FACTORS B-6 Investment and Repatriation Restrictions B-6 Currency Fluctuations B-6 Potential Market Volatility B-6 Government in the Private Sector B-6 Investor Information B-6 Valuation Risks B-7 Taxation B-7 Litigation B-7 Fraudulent Securities B-7 Loans and Loan Participations B-7 Settlement Risks B-8 Russia B-8 ADDITIONAL INVESTMENT STRATEGIES B-9 Currency Hedging Transactions B-9 Options on Securities and Securities Indexes B-10 Other Financial Futures and Relation Options B-10 Swap Agreements B-10 Equity Linked Notes B-11 Securities Lending B-11 RISK FACTORS ASSOCIATED WITH ADDITIONAL INVESTMENT STRATEGIES B-12 Currency Hedging Transactions B-12 Options on Securities and Securities Indexes B-12 Other Financial Futures and Related Options B-13 Swap Agreements B-13 Equity Linked Notes B-13 Counterparty Risk B-14 PORTFOLIO TURNOVER B-14 DISCLOSURE OF PORTFOLIO HOLDINGS B-15 MANAGEMENT OF THE FUND B-16 Board of Directors and Officers B-16 Fund Organization and Board of Directors B-24 Leadership Structure B-25 Risk Oversight B-25 Committees of the Board of Directors B-25 FUND SHARES OWNED BY DIRECTORS AS OF DECEMBER 31, 2010 B-27 DIRECTOR COMPENSATION PAID DURING FISCAL YEAR ENDED JUNE 30, 2011 B-27 DIRECTOR COMPENSATION TABLE B-28 PRINCIPAL SHAREHOLDERS B-29 PORTFOLIO MANAGER INFORMATION AS OF JUNE 30, 2011 B-29 Portfolio Manager Fund Holdings B-29 Other Accounts Managed by Fund Portfolio Managers B-30 Potential Conflicts of Interest B-31 Compensation of Investment Professionals B-31 INVESTMENT ADVISORY AND OTHER SERVICES B-32 Investment Adviser B-32 Investment Advisory and Service Agreement B-32 Principal Underwriter B-33 Personal Investing Policy B-34 PROXY VOTING POLICIES AND PROCEDURES B-34 Policy B-34 Procedures B-35 CUSTODIAN, DIVIDEND PAYING AGENT, TRANSER AGENT AND REGISTRAR B-37 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND LEGAL COUNSEL B-37 PORTFOLIO TRANSACTIONS AND BROKERAGE B-38 CAPITAL STOCK B-40 PURCHASE AND PRICING OF SHARES B-40 Purchasing Shares B-40 Pricing Shares B-41 TAXES AND DISTRIBUTIONS B-42 Taxation as a Regulated Investment Company B-42 Distributions B-43 Tax Consequences of Investments in Non-U.S. Securities B-43 Redemptions and Exchanges of Fund Shares B-44 Other Tax Considerations B-44 FINANCIAL STATEMENTS B-45 FUND HISTORY Emerging Markets Growth Fund, Inc. (the “Fund”) is a corporation organized under Maryland law on March 10, 1986, for the purpose of investing in developing country securities. The Fund was originally organized as a closed-end management investment company.The Fund converted its structure to that of an open-end interval management investment company effective July 1, 1999.As an open-end interval fund, the Fund offers its shareholders the opportunity to request the redemption of their shares on a monthly basis at net asset value, without undue disruption to the Fund’s portfolio or interference with the Fund’s investment objective. The Fund is designed for institutional investors and other “qualified purchasers” that seek to achieve international diversification by participating in the economies of various countries with developing, or “emerging” securities markets. FUNDAMENTAL INVESTMENT POLICIES AND RESTRICTIONS The Fund is a diversified, open-end interval fund.The Fund intends to achieve long-term capital growth through investment in developing country securities.As a matter of fundamental policy the Fund will not, unless authorized by a vote of a majority of its outstanding shares: 1.invest in securities having unlimited liability; 2. issue senior securities (except warrants issued to the Fund’s shareholders and except as may arise in connection with certain security purchases, all subject to limits imposed by the Investment Company Act of 1940 (the “1940 Act”)), borrow money (except that the Fund may borrow (i) in connection with hedging a particular currency exposure and (ii)from banks for temporary or emergency purposes, such borrowings not to exceed 5% of the value of its total assets (excluding the amount borrowed)), and pledge its assets (except to secure such borrowings); 3. invest in commodities, commodity contracts or land, although it may purchase and sell securities which are secured by real estate or commodities and securities of companies which invest or deal in real estate or commodities, and it may purchase and sell spot or forward currency contracts or currency futures contracts for hedging purposes or to minimize currency conversion costs in connection with specific securities transactions; 4.make investments for the purpose of exercising control or management; 5. engage in short sales or maintain a short position, although for tax purposes it may sell securities short against the box; 6. purchase any security (other than marketable obligations of a national government or its agencies or instrumentalities) if as a result:(i) more than 35% of its assets would be invested in the securities of companies domiciled in any one country; or (ii) with respect to 75% of its total assets, more than 5% of its total assets would be invested in the securities of any single issuer; or (iii) 25% or more of its total assets would be invested in issuers whose primary business is in a single industry; 7. act as underwriter except to the extent that, in connection with the disposition of portfolio securities, it may be deemed to be an underwriter under applicable securities laws; 8. lend any funds or other assets, except that the Fund may, consistent with its investment objectives and policies: (i) invest in debt obligations including bonds, debentures, loan participations or other debt securities in which financial institutions generally invest, bankers’ acceptances and commercial paper, even though the purchase of such obligations may be deemed to be the making of loans; (ii) enter into repurchase agreements; and (iii) lend its portfolio securities in accordance with applicable guidelines established by the U.S. Securities and Exchange Commission (“SEC”); and 9. purchase any securities if as a result, with respect to 75% of its total assets, the Fund would own more than 10% of the outstanding voting securities of any one issuer. Moreover, as a fundamental policy, the Fund will maintain a portfolio of securities such that, as of each day on which the Fund’s assets are valued for purposes of calculating its net asset value, at least 85% of the Fund’s assets will either:(i) mature by the next Redemption Payment Date; or (ii) be capable of being sold between the Redemption Request Deadline and the Redemption Payment Date (as such terms are defined in the prospectus) at approximately the price used in computing the Fund’s net asset value.The Redemption Policy, as described in the prospectus, also constitutes a fundamental policy of the Fund. In evaluating the liquidity of its portfolio, the Fund makes certain assumptions as to country, currency, and equity market strength, the availability of potential purchasers of particular securities the Fund may wish to sell, recent and longer term price performance of a security in a particular market, and other factors affecting supply and demand for a security that would influence the security’s liquidity and price.In determining to seek SEC approval to operate as an open-end interval fund, the Fund further has considered the past behavior of its shareholders in terms of their sensitivity to changes in the net asset value of the Fund’s shares and their desire to purchase additional shares or to sell their shares to third party purchasers during periods of price instability.Significant changes in any of these factors, both issuer-specific and those related more generally to the stability of a country’s economy, currency or equity markets – some of which may further affect shareholder decisions whether to purchase or redeem shares of the Fund – could adversely affect the price at which the Fund will be able to sell a particular security in its portfolio, with the result that the value received at the time of such sale would be less than the value of the security prior to the onset of the intervening events. In addition to the investment restrictions described above, the Fund is subject to certain diversification requirements based on its status as a “diversified” investment company under the 1940 Act, which also may not be changed without a majority vote of the Fund’s outstanding shares.Under these requirements, at least 75% of the value of the Fund’s total assets must consist of cash and cash items, U.S. Government securities, securities of other investment companies, and other securities limited in respect of any one issuer to an amount not greater in value than 5% of the value of the Fund’s total assets.Thus, with respect to 75% of the Fund’s total assets, the Fund may not invest more than 5% of its assets in marketable obligations of a foreign national government or its agencies or instrumentalities. These policies apply only at the time a transaction is entered into.Any subsequent change in the percentage of Fund assets invested in certain securities, or other instruments resulting from market fluctuations or other changes in the Fund’s total assets, will not require the Fund to dispose of an investment until Capital International, Inc., the investment adviser, determines that it is practicable to sell or close out the investment without undue market or tax consequences to the Fund. With respect to investment restrictions 2., 3., and 5., the Fund interprets its fundamental policies on issuing senior securities, investing in commodities, and effecting short sales as not prohibiting it from entering into transactions in swap agreements, options and futures on securities or securities indexes, provided any such positions are covered by the maintenance of segregated assets consisting of liquid assets, or by maintenance of an appropriate offsetting position. With respect to item (iii) of investment restriction 6., it is the current position of the staff of the SEC that only obligations of the U.S. Government and its agencies and instrumentalities may be excluded for purposes of determining compliance with that restriction and the Fund will only exclude such U.S. Government securities for this purpose. For purposes of applying the terms of investment restrictions number 6. and 9., the Fund makes reasonable determinations as to the identity of individual issuers of securities in the Fund’s portfolio, and as to whether the Fund has acquired an investment that would have the status of a “voting security” under U.S. law.Most issuers represented in the Fund’s portfolio are organized under laws other than those of the U.S., some of which may permit forms of organization and equity participation not common in the U.S.Because of this, the Fund may be required to consider a number of factors in order to reach definitive conclusions as to who is the effective “issuer” of a security (and as to whether a security is a “voting security”). These factors may include the relative significance of legal rights and remedies that attach to an investment; whether the issuer operates alone or as part of a family of companies engaged in substantially the same or different lines of business; and, in the case of investments in pooled investment vehicles, whether a particular investment opportunity is offered by a single issuer or by multiple issuers, whether they operate under common control, and whether they have the same objectives and policies. Consistent with rules relating to the determination of beneficial ownership under the Securities Exchange Act of 1934, a conversion feature or right to acquire a security shall be considered to be ownership of the underlying security by the Fund for the purposes of investment restrictions 6. and 9.With respect to the limits described in investment restrictions 6. and 9. above, the Fund may make purchases of securities in excess of such limits pursuant to the exercise of warrants or rights that would maintain the Fund’s pro rata interest in an issuer or a class of an issuer’s securities and provided that the investment adviser has determined that such exercise is in the best interests of the Fund.The Fund will dispose of the securities so acquired within a reasonable time after acquisition (presumptively, within approximately 90 days), unless compliance with the limits otherwise has been restored. The Fund’s limitation on borrowing does not prohibit borrowing in connection with hedging a particular currency exposure.The only type of borrowing contemplated thereby is the use of a letter of credit issued on the Fund’s behalf in lieu of depositing initial margin in connection with currency futures contracts.Borrowing by the Fund will be covered in accordance with the requirements of the 1940 Act. Notwithstanding any of the above investment restrictions, the Fund may establish wholly owned subsidiaries or other similar vehicles for the purpose of conducting its investment operations in qualified markets, where such subsidiaries or vehicles are required by local laws or regulations governing foreign investors such as the Fund.The Fund would “look through” any such vehicle to determine compliance with its investment restrictions. Although the Fund’s day-to-day compliance with its fundamental investment objectives and policies has been delegated to the investment adviser, the Board of Directors oversees the Fund’s compliance with its fundamental policies and objectives. CERTAIN NON-FUNDAMENTAL POLICIES Under normal market conditions, the Fund invests no less than 80% of its assets in securities of issuers in developing countries as discussed in this section (“developing country securities”).The Fund invests principally in securities that are listed or traded on a securities exchange or in an over-the-counter (“OTC”) market and whose issuers are domiciled and/or have their principal place of business in countries that have securities markets approved for investment by the Fund’s Board of Directors (“Qualified Markets”).These exchanges or OTC markets may be either within or outside the issuer’s domicile country, and the securities may be listed or traded in the form of American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”), International Depositary Receipts (“IDRs”) or other types of depositary receipts.The Fund may invest in securities of issuers that are not domiciled or do not have their principal place of business in developing countries, provided that, at least 75% of such issuers’ assets are in developing countries, or such issuers expect to derive at least 75% of their total revenue or profits from goods or services produced in or sales made in developing countries. The Fund may invest a portion of its total assets (not to exceed 10%) in securities of issuers that are not domiciled and/or do not have their principal places of business in developing countries but that have or will have substantial assets (at least 50%) in developing countries, and/or derive or expect to derive a substantial proportion (at least 50%) of their total revenue or profit from goods or services produced in, or sales made in, developing countries. The Fund’s Board of Directors will, in its discretion and in consultation with the investment adviser, select Qualified Markets for primary investment by the Fund taking into account, among other factors, market liquidity, the availability of information about the market and the impact of applicable government regulation, including fiscal and foreign exchange repatriation rules.As of the date of this statement of additional information, the markets in the following countries had been approved by the Board of Directors as Qualified Markets: Argentina, Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hong Kong, Hungary, India, Indonesia, Jordan, Kazakhstan, Malaysia, Mexico, Morocco, Pakistan, Peru, the Philippines, Poland, Russia, South Africa, South Korea, Sri Lanka, Taiwan, Thailand, Turkey and Venezuela.The Board of Directors will revise its selection of Qualified Markets as additional markets are determined by the Board of Directors to be appropriate, or as existing markets may no longer be deemed qualified for investment by the Fund based on the foregoing factors. The Fund may invest, with prior approval of the Board of Directors, in developing country securities that are not readily marketable due to contractual or other restrictions on resale or because of the absence of a secondary market (“illiquid securities”) and in securities of issuers that are domiciled in and/or have their principal place of business in a developing country but not in a Qualified Market (“non-qualified market developing country securities”).The Fund’s Board of Directors currently has authorized investments by the Fund of up to 10% of the Fund’s assets in aggregate (taken at the time of purchase): (i) in illiquid securities, and (ii) in non-qualified market developing country securities (or investment companies that invest solely in non-qualified market developing country securities).The Fund’s investments in non-qualified market developing country securities shall also be limited to 1% of the Fund’s assets (taken at the time of purchase) in any one issuer and 2% of the Fund’s assets (taken at the time of purchase) in the aggregate in issuers located and having their principal places of business in any one country.Subject to these considerations and the fundamental restrictions to which the Fund is subject, the particular mix of securities held by the Fund at any time will be determined by the investment adviser under the supervision of, and within any guidelines established by, the Board of Directors. The Fund seeks a portfolio that is diversified both geographically and by industry sector.A variety of issuers are evaluated by the Fund’s investment adviser in seeking diversification, and such evaluations generally focus on past performance and comparisons of the issuer with other companies in its industry or country, detailed investigation into the current operations and future plans of the issuer, and other relevant factors. The Fund will not purchase any security (other than marketable obligations of a national government or its agencies or instrumentalities) if as a result, investments in a single issuer would exceed 10% of the Fund’s total assets.A change in this limitation would require approval by the Fund’s Board of Directors and an amendment to the Fund’s prospectus. The Fund may invest a portion of its portfolio (not to exceed 15% of total assets) in long-and short-term debt instruments, where the investment is consistent with the Fund’s objective of long-term capital growth.Such investments are considered by the Fund to be developing country securities, and could involve, for example, the purchase of bonds issued at a high rate of interest in circumstances where the government of a developing country employs programs to reduce inflation, resulting in a decline in interest rates and an increase in the market value of such bonds.Debt instruments include “loan participations,” which involve the purchase of a “portion” of one or more loans advanced by a lender (such as a bank) to a corporate or sovereign borrower. The Fund also may invest in shares of other investment companies that invest in one or more Qualified Markets.If the Fund invests in such investment companies, the Fund’s shareholders will bear not only their proportionate share of expenses of the Fund (including operating expenses and the fees of the investment adviser), but also will bear indirectly similar expenses of the underlying investment companies. The Fund may also invest in shares of investment companies for which the investment adviser or an affiliate of the investment adviser serves as manager.The Fund received an SEC exemptive order permitting it to invest in New Asia East Investment Fund, a closed-end, Singapore investment fund organized by the investment adviser for the purpose of investing in Southeast Asia and China.The Fund has also received SEC exemptive orders permitting the Fund to invest in each of Capital International Global Emerging Markets Private Equity Fund, L.P., and Capital International Private Equity Fund IV, L.P., global private equity funds that have been organized by the investment adviser.With respect to any such investments in an investment company advised by the investment adviser or an affiliate thereof, the investment adviser waives the portion of its management fees directly charged to the Fund that is attributable to those investments. To do so, when calculating its management fee, the investment adviser subtracts from the Fund’s net assets the value that such Acquired Funds use to calculate their respective management fees which are indirectly borne by the Fund (e.g., commitment amount or invested cost). The Fund may invest up to 35% of its net assets in the securities of issuers in a single country.As of June 30, 2011, the Fund had invested approximately 15.7% of its net assets in China, 10.5% of its net assets in South Korea, 9.5% of its net assets in India, 9.4% of its net assets in Brazil, and 8.3% of its net assets in Russia.Investors should be aware that, given the extent of the Fund’s investment in China, South Korea, India, Brazil, and Russia, adverse developments in these countries could substantially affect the Fund’s investment results. RISK FACTORS The Fund faces a number of investment risks greater than those normally associated with international investments in securities.These include: Investment and Repatriation Restrictions A number of attractive emerging securities markets restrict, to varying degrees, foreign investment in stocks.Repatriation of investment income, capital and the proceeds of sales by foreign investors may be delayed and require governmental registration and/or approval in some emerging market countries.While the Fund will only invest in markets where these restrictions are considered acceptable, new or additional repatriation restrictions might be imposed subsequent to the Fund’s investment.If such restrictions were imposed subsequent to the Fund’s investment in the securities of a particular country, the Fund’s response might include, among other things, applying to the appropriate authorities for waiver of the restrictions or engaging in transactions in other markets designed to offset the risks of decline in that country. Such restrictions will be considered in relation to the Fund’s liquidity needs and all other acceptable positive and negative factors.Further, some attractive equity securities may not be available to the Fund because foreign shareholders hold the maximum amount permissible under current laws. Currency Fluctuations In accordance with its investment objective, the Fund’s assets will be invested in securities of companies in developing countries and substantially all income will be received by the Fund in foreign countries.The value of the assets of the Fund as measured in U.S. dollars would be adversely affected by devaluation in foreign currencies.Consistent with its investment objective, the Fund can engage in certain currency hedging transactions.These transactions involve certain special risks.See “Additional Investment Strategies – Currency Hedging Transactions.” Potential Market Volatility Many of the emerging securities markets are relatively small, have low trading volumes, suffer periods of illiquidity and are characterized by significant price volatility. Government in the Private Sector Government involvement in the private sector varies in degree among the emerging securities markets in which the Fund may invest.Such involvement may, in some cases, include government ownership of companies in certain sectors, wage and price controls or imposition of trade barriers and other protectionist measures.With respect to any developing country, there is no guarantee that some future economic or political crisis will not lead to price controls, forced mergers of companies, expropriation, or creation of government monopolies, to the possible detriment of the Fund’s investments. Investor Information The Fund may encounter problems in assessing investment opportunities in certain emerging securities markets because of limitations on available information and different accounting, auditing and financial reporting standards.In such circumstances, the investment adviser will seek alternative sources of information, and to the extent the investment adviser may not be satisfied with the sufficiency of the information obtained with respect to a particular market or security, the Fund will not invest in such market or security. Valuation Risks The investment adviser calculates the Fund’s net asset value based on the best available information at the time of calculation.There are inherent risks and challenges in determining the valuation of developing country securities and concurrently calculating the Fund’s net asset value.Examples include, among other things, tracking and analyzing changes in tax and regulatory matters, determining the price of illiquid securities, the volatility of markets, different trading and settlement practices, difficulty in obtaining complete and timely market or other information, and the number of securities that may require fair valuation.While the investment adviser believes it has appropriate policies and procedures to value the Fund’s portfolio securities and calculate its net asset value, given these risks and challenges, pricing information for a portfolio security may not always be accurate despite the investment adviser’s reasonable efforts.As a general matter, the Fund does not recalculate its net asset value or reprocess shareholder transactions in the event that information used in the calculation of net asset value proves to be unreliable.The Fund, however, has adopted procedures that provide for an adjustment if the impact is significant and the Fund is adversely affected.On occasion, such adjustment may result in shareholder transactions being reprocessed in order to make the Fund whole. Taxation Taxation of dividends, interest and capital gains received by non-residents varies among developing countries and, in some cases, is comparatively high.In addition, developing countries typically have less well-defined tax laws and procedures and such laws may permit retroactive taxation so that the Fund could in the future become subject to tax that it had not reasonably anticipated in conducting its investment activities or valuing its assets.Local tax agents and counsel may be engaged to assist the Fund with tax compliance in certain jurisdictions.There can be no assurance that, despite the reasonable efforts of the investment adviser, the Fund’s auditor and any local tax agents and counsel, the Fund will become aware timely of all changes to local tax laws and regulations in the developing countries in which the Fund invests or apply these local tax laws or regulations consistently with local custom. Litigation The Fund and its shareholders may encounter substantial difficulties in obtaining and enforcing judgments against non-U.S. resident individuals and companies. Fraudulent Securities It is possible, particularly in developing countries, that securities purchased by the Fund may subsequently be found to be fraudulent or counterfeit due to differences in the level of regulation, disclosure requirements and recordkeeping practices in those markets and as a consequence the Fund could suffer a loss. Loans and Loan Participations The Fund may invest, subject to its overall limitation on debt securities, in loans and loan participations, typically made by a syndicate of banks to governmental or corporate borrowers for a variety of purposes.The underlying loans to emerging market governmental borrowers may be in default and may be subject to restructuring under the Brady Plan.The underlying loans may be secured or unsecured, and will vary in term and legal structure.When purchasing loan participations, the Fund may assume the credit risks associated with the original bank lender as well as the credit risks associated with the borrower.Investments in loans and loan participations present the possibility that in the U.S., the Fund could be held liable as a co-lender under emerging legal theories of lender liability.In addition, if the loan is foreclosed, the Fund could be part owner of any collateral, and could bear the costs and liabilities of owning and disposing of the collateral.Loan participations are generally not rated by major rating agencies and may not be protected by securities laws.Also, loans and loan participations are often considered to be illiquid. Settlement Risks Settlement systems in developing countries are generally less well organized than in developed countries.Supervisory authorities may also be unable to apply standards that are comparable with those in developed countries.Thus there may be risks that settlement may be delayed and that cash or securities belonging to the Fund may be in jeopardy because of failures or defects in the systems.In particular, market practice may require that payment shall be made prior to receipt of the security which is being purchased or that delivery of a security must be made before payment is received.In such cases, default by a broker or bank (the “Counterparty”) through whom the relevant transaction is effected might result in a loss being suffered by the Fund.The Fund will seek, where possible, to use Counterparties whose financial status is such that this risk is reduced.There can be no certainty, however, that the Fund will be successful in eliminating this risk, particularly as Counterparties operating in developing countries frequently lack the substance or financial resources of those in developed countries.There may also be a danger that, because of uncertainties in the operation of settlement systems in individual markets, competing claims may arise in respect of securities held by or to be transferred to the Fund. Russia Investments in Russia will be subject to the risks set forth above as well as certain heightened risks with regard to the ownership and custody of securities.Ownership of securities in Russia is evidenced by entries on the books of the company’s appointed registrar.Book entry positions will also be evidenced on the books of the local subcustodian, but proof of legal ownership is evidenced solely on the books of the registrar.There is no viable central depository in Russia. As a result of this system and the lack of effective state regulation and enforcement, the Fund could lose its registration and ownership of Russian securities through fraud, negligence or even oversight.The Fund will attempt to ensure that its interest in securities continues to be recorded by having its custodian obtain an extract and a confirmation of re-registration after each trade.Additionally, share position reconciliations for the Fund are performed whenever a trade has been executed or on a quarterly basis between the global custodian, sub-custodian and the registrar.However, such extracts and confirmations of re-registration are not legally enforceable and would not prevent loss or dilution of the Fund’s ownership rights from fraudulent or negligent acts or oversights.The acquisition of depositary receipts and other securities convertible or exchangeable into Russian securities will not necessarily reduce this risk. The Fund seeks, as feasible, to reduce these risks by careful management of its assets.There can be no assurance that these efforts will be successful. ADDITIONAL INVESTMENT STRATEGIES Currency Hedging Transactions For the purpose of hedging currency exchange rate risk, the Fund may enter into forward currency exchange contracts, currency futures contracts (and related options) and purchase and sell options on currencies.A forward currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.These contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks). A currency futures contract is a standardized contract for the delivery of a specified amount of a currency at a future date at a price set at the time of entering into the contract.Currency futures contracts traded in the U.S. are traded on regulated exchanges.Parties to futures contracts must make initial “margin” deposits to secure performance of the contract, which generally range from 2% to 5% of the contract price.The parties also pay or receive daily “variation” margin payments as the value of the futures contract fluctuates thereafter.Options on currency futures contracts give the holder of the option, in return for a premium, the right to take either the long or short position in a currency futures contract at a specified price.Options on currencies are exchange-traded or over-the-counter instruments that give the holder of the option the right to purchase or sell a specified amount of currency at a specified price. At the maturity of a forward or futures contract, the Fund may either accept or make delivery of the currency specified in the contract or, prior to maturity, enter into a closing transaction involving the purchase or sale of an offsetting contract.Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original contract.Closing transactions with respect to futures contracts are effected on an exchange.The Fund will only enter into such a forward or futures contract if it is expected that the Fund will be able readily to close out such contract.There can, however, be no assurance that it will be able in any particular case to do so, in which case the Fund may suffer a loss.Options on currency futures contracts or currency options held by the Fund, to the extent not exercised, will expire and the Fund would experience a loss to the extent of any premium paid for the option.The Fund intends to engage in currency hedging transactions to a limited extent, and only in unusual circumstances and for temporary defensive purposes would it attempt to hedge all the risks involved in holding assets exposed to a particular currency. In the event the fund enters into the futures trading activities described herein, a claim for exemption will be filed with the Commodity Futures Trading Commission (“CFTC”) on its behalf, pursuant to which the Fund will not be deemed a “commodity pool” or “commodity pool operator” under the Commodity Exchange Act (“CEA”), and will not be subject to registration or regulation as such under the CEA.The investment adviser will not be deemed a “commodity pool operator” with respect to its service as investment adviser to the Fund. The Fund will not enter into forward or futures contracts or maintain an exposure to such contracts where the consummation of such contracts would obligate the Fund to deliver an amount of currency in excess of the value of the Fund’s portfolio securities or other assets exposed to that currency.Where the Fund is obligated to make deliveries under futures or forward contracts, to avoid leverage it will “cover” its obligation with liquid assets in an amount sufficient to meet its obligations. Such transactions may also affect the character and timing of income, gain, or loss recognized by the Fund for U.S. federal income tax purposes. Options on Securities and Securities Indexes The Fund may purchase and sell call and put options on individual securities or indexes of securities.Put options may be used to protect holdings in an underlying or related security against a substantial decline in market value.Call options may be used to protect against substantial increases in prices of securities the Fund intends to purchase, pending its ability to invest in such securities in an orderly manner.The Fund may sell put or call options it has previously purchased, which could result in a net gain or loss depending on whether the amount realized on the sale is more or less than the premium and other transaction costs paid on the put or call option which is sold.The Fund may write a call or put option only if the option is “covered” by the Fund holding a position in the underlying securities or by other means which would permit satisfaction of the Fund’s obligations as writer of the option.Prior to exercise or expiration, an option may be closed out by an offsetting purchase or sale of an option of the same series. Other Financial Futures and Related Options In addition to currency futures and related options, the Fund may enter into other financial futures contracts and purchase and sell related options thereon.Such investments may be standardized and traded on a U.S. or foreign exchange or board of trade, or similar entity, or quoted on an automated quotation system.Under applicable CFTC rules, the Fund may enter into certain financial futures contracts traded on non-U.S. exchanges, including related options, only if the contracts have been approved by the CFTC for offer and sale to U.S. persons.The Fund may make relevant futures and related options part of its investment strategy as such investments are approved for use by U.S. persons.The Fund may enter into futures and options thereon that relate to securities indices or other baskets of securities. The Fund will maintain a segregated account consisting of liquid assets (or, as permitted by applicable regulation, enter into certain offsetting positions) to cover its obligations under futures contracts and related options.Under applicable CFTC regulations, the Fund generally may use futures and related options only for bona fide hedging purposes (as defined in applicable regulations) or, subject to certain limits, other investment and speculative purposes (as discussed above under “Currency Hedging Transactions”). Swap Agreements The Fund may enter into interest rate, credit default, equity and currency exchange rate swap agreements.These transactions would be entered into in an attempt to obtain a particular return when it is considered desirable to do so, possibly at a lower cost to the Fund than if the Fund had invested directly in the asset that yielded the desired return, or when regulatory or other restrictions limit or prohibit the Fund from investing in the asset directly.The Fund may also use interest rate swaps to alter the interest rate sensitivity and yield exposure of the Fund’s fixed income investments.Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year.In a standard swap transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor.The gross returns to be exchanged, or “swapped” between the parties are generally calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. The Fund intends to enter into swap agreements that would calculate the obligations of the parties to the agreement on a “net basis.”Consequently, the Fund’s current obligations (or rights) under a swap agreement would be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).The Fund may collateralize the net amount under a swap agreement by posting or receiving agreed upon collateral, subject to certain thresholds and minimum transfer amounts.In the case of interest rate or currency exchange rate swap agreements, the Fund’s current obligations will typically be accrued daily (offset against amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the maintenance of a segregated account consisting of liquid assets to avoid any potential leveraging of the Fund’s portfolio.Any swap agreement so covered will not be construed to be a “senior security” for purposes of the Fund’s investment restriction concerning senior securities. In a typical equity swap transaction involving a security (or index of securities), the Fund would agree to pay to a counterparty the negative return, if any, on the security (or index of securities), adjusted for an interest factor, in exchange for an amount equal to any positive return on the same security or index, with both negative and positive returns calculated with respect to an agreed reference price.The Fund intends to segregate liquid assets equal to the maximum potential exposure under an equity swap agreement, plus any net amount owed with respect to the agreement.As such, the Fund does not believe that any of its commitments under equity swap agreements would constitute senior securities for purposes of the Fund’s investment restrictions concerning senior securities. Equity Linked Notes The Fund may, subject to compliance with applicable regulatory guidelines, purchase equity linked notes. An equity linked note is a note whose performance is tied to a single stock, a stock index or a basket of stocks.Upon the maturity of the note, generally the holder receives a return of principal based on the capital appreciation of the linked securities.Depending on the terms of the issuance, equity linked notes may also have a “cap” or “floor” on the maximum principal amount to be repaid to holders.For example, a note may guarantee the repayment of the original principal amount, but may cap the maximum payment at maturity at a certain percentage of the issuance price.Alternatively, the note may not guarantee a full return on the original principal, but may offer a greater participation in any capital appreciation of the underlying linked securities.The terms of an equity linked note may also provide for periodic interest payments to holders at either a fixed or floating rate.Equity linked notes will be considered equity securities for purposes of the Fund’s investment objective and policies. The ability of the Fund to invest in equity linked notes may be limited by certain provisions of the U.S. federal commodities laws.Because the return on equity linked notes is linked to the value of the underlying securities, the notes may be viewed as having some of the characteristics of futures contracts with respect to securities, the trading of which by U.S. persons other than on designated commodity exchanges is prohibited absent an applicable exclusion or exemption.The CEA exempts certain so-called “hybrid instruments” from this prohibition subject to certain conditions. Securities Lending For the purpose of achieving income, the Fund may lend its portfolio securities to brokers, dealers, and other financial institutions.When making such a loan, the Fund will be entitled to any gain or loss on the security during the loan period, and the Fund will earn interest on the amount deposited as collateral for the loan.If the borrower fails to return the loaned securities, the Fund could use the collateral to replace the securities while holding the borrower liable for any excess replacement cost.As with any extension of credit, there are risks of delay in recovery and in some cases even loss of rights in the collateral should the borrower fail financially. The Fund may make loans of its portfolio securities provided that: (i)the loan is secured continuously by collateral consisting of U.S. Government Securities, cash or cash equivalents (negotiable certificates of deposits, bankers’ acceptances or letters of credit) maintained on a daily mark-to-market basis in an amount at least equal to 102% and 105% of the market value of the loaned U.S. and non-U.S. securities, respectively; (ii)the Fund may at any time call the loan and obtain the return of the securities loaned; (iii)the Fund will receive any interest or dividends paid on the loaned securities; and (iv)the aggregate market value of securities loaned will not at any time exceed 331/3% of the total assets of the Fund (including the collateral received from such loans). When voting or consent rights which accompany loaned securities pass to the borrower, the Fund may call the loaned securities to permit the Fund to vote the securities if the matters involved would have a material effect on the Fund’s investment in the securities.The Fund may pay lending fees to a party arranging a loan. RISK FACTORS ASSOCIATED WITH ADDITIONAL INVESTMENT STRATEGIES Currency Hedging Transactions The Fund intends to engage in currency hedging transactions to a limited extent, and only in unusual circumstances and for temporary defensive purposes would it attempt to hedge all the risks involved in holding assets exposed to a particular currency.It is the investment adviser’s view that the cost of engaging in hedging transactions frequently equals or exceeds the expected benefits from the potential reduction in exchange rate risk.Moreover, even if it was to attempt to do so, the Fund could not, through hedging transactions, eliminate all the risks of holding assets exposed to a particular currency, as there may be an imperfect correlation between price movements in the futures or forward contracts and those of the underlying currency to which the Fund’s assets are exposed.Also, where the Fund enters into a hedging transaction in anticipation of a currency movement in a particular direction but the currency moves in the opposite direction, the transaction would result in a less favorable overall investment result than if the Fund had not engaged in any such transaction.In addition, it may not be possible for the Fund to hedge against a devaluation that is so generally anticipated that the Fund is not able to contract to sell the currency at a price above the devaluation level it anticipates. Options on Securities and Securities Indexes The purchase and writing of options involves certain risks.During the option period, the covered call writer has, in return for the premium paid, given up the opportunity to profit from a price increase in the underlying securities above the exercise price, but, as long as its obligations as a writer continues, has retained the risk of loss should the price of the underlying security decline.The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying securities at the exercise price.If a put or call option purchased by the Fund is not sold when it has remaining value, and if the market price of the underlying security, in the case of a put, remains equal to or greater than the exercise price or, in the case of a call, remains less than or equal to the exercise price, the Fund will lose its entire investment in the option.Also, where a put or call option on a particular security is purchased to hedge against price movements in a related security, the price of the put or call option may move more or less than the price of the related security.There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Furthermore, if trading restrictions or suspensions are imposed on an option, the Fund may be unable to close out a position. Options on non-U.S. securities indexes generally may not be offered or sold to U.S. persons unless the options have been approved by the CFTC.The Fund intends to include non-U.S. index options as a part of its investment strategy as such investments become available for its use. Other Financial Futures and Related Options Several risks are associated with the use of futures and futures options.There can be no guarantee that there will be a correlation between price movements in the hedging vehicle and in the portfolio securities being hedged.An incorrect correlation would result in a loss on both the hedged securities in the Fund and the hedging vehicle so that portfolio return might have been greater had hedging not been attempted.There can be no assurance that a liquid market will exist at a time when the Fund seeks to close out a futures contract or a futures option position.Most futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single day; once the daily limit has been reached on a particular contract, no trades may be made that day at a price beyond that limit.In addition, certain of these instruments are relatively new and without a significant trading history.As a result, there is no assurance that an active secondary market will develop or continue to exist.Lack of a liquid market for any reason may prevent the Fund from liquidating an unfavorable position and the Fund would remain obligated to meet margin requirements until the position is closed. Swap Agreements Whether the Fund’s use of swap agreements will be successful in furthering its investment objective will depend on the investment adviser’s ability to predict correctly whether certain types of investments are likely to produce greater returns than other investments.Because they are two-party contracts and because they may have lengthy terms, swap agreements may be considered to be illiquid investments.Certain restrictions imposed on the Fund by the Internal Revenue Code may limit the Fund’s ability to use swap agreements.In addition, the swaps market is a relatively new market and is largely unregulated.It is possible that developments in the swaps market, including potential government regulation, could adversely affect the Fund’s ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Equity Linked Notes The price of an equity linked note is derived from the value of the underlying linked securities.The level and type of risk involved in the purchase of an equity linked note by the Fund is similar to the risk involved in the purchase of the underlying security or other emerging market securities.Such notes therefore may be considered to have speculative elements.However, equity linked notes are also dependent on the individual credit of the issuer of the note, which will generally be a trust or other special purpose vehicle or finance subsidiary established by a major financial institution for the limited purpose of issuing the note.Like other structured products, equity linked notes are frequently secured by collateral consisting of a combination of debt or related equity securities to which payments under the notes are linked.If so secured, the Fund would look to this underlying collateral for satisfaction of claims in the event that the issuer of an equity linked note defaulted under the terms of the note. Equity linked notes are often privately placed and may not be rated, in which case the Fund will be more dependent on the ability of the investment adviser to evaluate the creditworthiness of the issuer, the underlying security, any collateral features of the note, and the potential for loss due to market and other factors.Ratings of issuers of equity linked notes refer only to the creditworthiness of the issuer and strength of related collateral arrangements or other credit supports, and do not take into account, or attempt to rate, any potential risks of the underlying equity securities.The Fund has no restrictions on investing in equity linked notes whose issuers are rated below investment grade (e.g., rated below Baa by Moody’s Investors Service, Inc. or BBB by Standard & Poor’s Corporation), or, if unrated, of equivalent quality.Because rating agencies have not currently rated any issuer higher than the rating of the country in which it is domiciled, and many emerging market countries are rated below investment grade, equity linked notes related to securities of issuers in those developing countries will be considered to be below investment grade.Depending on the law of the jurisdiction in which an issuer is organized and the note is issued, in the event of default, the Fund may incur additional expenses in seeking recovery under an equity linked note, and may have less legal recourse in attempting to do so. As with any investment, the Fund can lose the entire amount it has invested in an equity linked note.The secondary market for equity linked notes may be limited.The lack of a liquid secondary market may have an adverse effect on the ability of the Fund to accurately value the equity linked notes in its portfolio, and may make disposal of such securities more difficult for the Fund. Counterparty Risk The Fund bears the risk of loss of the amount expected to be received under any of the financial instruments described above if the counterparty defaults on any of these instruments or declares bankruptcy.The Fund will enter into arrangements only with the counterparties that meet certain standards for creditworthiness adopted by the investment adviser. PORTFOLIO TURNOVER The Fund’s portfolio turnover rates for the fiscal years ended June 30, 2011, 2010 and 2009 were 40.66%, 49.38%, and 67.91%, respectively.Portfolio changes will be made without regard to the length of time particular investments may have been held.Short-term trading profits are not the Fund’s objective, and changes in its investments are generally accomplished gradually, though short-term transactions may occasionally be made.High portfolio turnover involves correspondingly greater transaction costs in the form of dealer spreads or brokerage commissions, and may result in the realization of net capital gains, which are taxable when distributed to certain shareholders.The portfolio turnover rate is expected to be less than 100% each fiscal year. Brokerage commissions paid on the Fund’s portfolio transactions, including investment dealer concessions on underwritings, if applicable, for the fiscal years ended June 30, 2011, 2010, and 2009 amounted to $25,203,829, $25,740,426, and $22,813,253, respectively.With respect to fixed-income securities, brokerage commissions include explicit investment dealer concessions and may exclude other transaction costs which may be reflected in the spread between the bid and asked price. DISCLOSURE OF PORTFOLIO HOLDINGS The investment adviser, on behalf of the Fund, has adopted policies and procedures with respect to the disclosure of information about the Fund’s portfolio holdings.These policies and procedures have been reviewed by the Fund’s Board of Directors and compliance will be periodically assessed by the Board in connection with reporting from the Fund’s Chief Compliance Officer. Under this policy, summary reports containing information regarding the Fund’s twenty largest equity holdings, dated as of the end of each calendar month, will be made available to all institutional shareholders no earlier than the tenth business day after the end of each month. Additionally, the Fund’s complete list of portfolio holdings, dated as of the end of each calendar month, will be provided to shareholders and their respective service providers, upon their request, no earlier than the tenth business day after the end of such month. This information, however, may be disclosed earlier to affiliated persons of the Fund (including the Fund’s Board members and officers, and certain personnel of the investment adviser and its affiliates) and certain service providers (such as the Fund’s custodian and outside counsel) for legitimate business and oversight purposes. Affiliated persons of the Fund as described above who receive portfolio holding information are subject to restrictions and limitations on the use and handling of such information pursuant to a code of ethics, including requirements to maintain the confidentiality of such information, pre-clear securities trades and report securities transactions activity, as applicable.Third party service providers of the Fund receiving such information are subject to confidentiality obligations. Neither the Fund nor the investment adviser or any of their affiliates receives compensation or other consideration in connection with the disclosure of information about portfolio holdings.Additionally, other than the persons described above, the Fund’s portfolio holding information will not be disclosed to any person until such information is publicly filed with the SEC in a filing that is required to include such information. The investment adviser’s executive officers are authorized to disclose the Fund’s portfolio holdings and the authority to establish policies with respect to such disclosures resides with the investment adviser.In exercising its authority, the investment adviser determines whether disclosure of information about the Fund’s portfolio holdings is appropriate and in the best interest of the Fund’s shareholders.The investment adviser has implemented policies and procedures to address conflicts of interest that may arise from the disclosure of the Fund’s holdings.For example, the investment adviser’s code of ethics specifically requires, among other things, the safeguarding of information about the Fund’s holdings and contains prohibitions designed to prevent the personal use of confidential, proprietary investment information in a way that would conflict with the Fund’s portfolio transactions.In addition, the investment adviser believes that its current policy of not selling portfolio holdings information and not disclosing such information to any party (other than the persons described above, such as the Fund’s shareholders and certain service providers) until such information is disclosed in a publicly available filing with the SEC, helps reduce potential conflicts of interest between the Fund’s shareholders and the investment adviser and its affiliates. MANAGEMENT OF THE FUND Board of Directors and Officers “Independent” Directors1 The Fund’s Committee on Directors and Board of Directors select independent directors with a view toward constituting a board that, as a body, possesses the qualifications, skills, attributes and experience to appropriately oversee the actions of the Fund’s service providers, decide upon matters of general policy and represent the long-term interests of Fund shareholders. In doing so, they consider the qualifications, skills, attributes and experience of the current Directors of the Fund, with a view toward maintaining a board that is diverse in viewpoint, experience, education and skills. When assessing independent Director candidates, the Board considers a number of factors, such as whether a candidate: has an understanding of the nature of the Fund’s business; is qualified to fulfill the legal and fiduciary obligations imposed on directors; is drawn from the Fund’s larger shareholders; reflects the diversity of the Fund’s shareholder base; would maintain the Board’s international composition; and/or has the necessary experience to be an “audit committee financial expert” as defined under the regulations adopted by the Securities and Exchange Commission. Each independent Director has significant experience in business, not-for-profit organizations, asset management, government service, accounting or other professions. Although no single list could identify all experience upon which the Fund’s independent Directors draw in connection with their service, the following table summarizes key experience for each independent Director. These references to the qualifications, attributes and skills of the Directors are pursuant to the disclosure requirements of the U.S. Securities and Exchange Commission, and shall not be deemed to impose any greater responsibility or liability on any Director or the Board as a whole. Notwithstanding the accomplishments listed below, none of the independent Directors is considered an “expert” within the meaning of the federal securities laws with respect to information in the Fund’s registration statement. Name, Age and Position with Fund (year first elected as Director2) Principal Occupation(s) During Past Five Years Number of Portfolios3 Overseen by Director Other Directorships4 Held by Director During Past Five Years Other Relevant Experience Walter G. Borst, 49 Director (2010) Chairman, Chief Executive Officer, President and Chief Investment Officer, General Motors Investment Management Corporation; Vice President and Treasurer, General Motors Company; Treasurer, General Motors Corporation 1 GMAM Absolute Return Strategies Fund, LLC ·Service as chief investment officer and other senior corporate management experience, asset management ·Corporate board experience ·Service on board of investment-committee ·M.B.A. Gary Bruebaker, 56 Director (2011) Chief Investment Officer, Washington State Investment Board 1 None ·Municipal financial management experience ·M.B.A., C.F.A, C.P.A., and Certified Cash Manager Paul Eckley, 56 Director (2005) Senior Vice President, Investments, State Farm Insurance Companies 1 None ·Senior corporate management experience, asset management ·Member of consumer, international affairs, and non-profit organizations ·M.B.A. and C.F.A. Beverly L. Hamilton, 64 Chairman of the Board(Independent and Non-Executive) (1991) Retired President, ARCO Investment Management Company 1 Oppenheimer Funds (director for 38 portfolios in the fund complex) ·Service as chief investment officer and other senior corporate management experience, asset management ·Corporate board experience ·Service on advisory and trustee boards for charitable, educational, municipal and non-profit organizations Raymond Kanner, 58 Director (1997) Managing Director and Chief Investment Officer, IBM Retirement Funds; former Director, Global Equity Investments, IBM Retirement Funds 1 None ·Service as chief investment officer and other senior corporate management experience, asset management ·Service on advisory boards and investment committees of educational, charitable and non-profit organizations ·M.B.A. and M.Ph. L. Erik Lundberg, 51 Director (2005) Chief Investment Officer, University of Michigan 1 None ·Senior corporate management experience, asset management ·Service on board of investment-related organization ·Service on investment committee for charitable foundation ·M.B.A. and C.F.A. Helmut Mader, 69 Vice Chairman of the Board (Independent and Non-Executive) (1986) Managing Director, Mader
